       Case 4:18-cv-01175 Document 86 Filed on 08/19/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                   IN THE UNITED STATES DISTRICT COURT                            August 19, 2021
                       SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk

                             HOUSTON DIVISION

SALVEX, INC.,                                   §
Plaintiff,                                      §
                                                §
V.                                              §    CIVIL ACTION NO. 4:18-cv-1175
                                                §
TRANSFAJR NORTH AMERICA INTERNATIONAL           §
FREIGHT SERVICES, INC. ET AL.,                  §
Defendants.                                     §

                     ORDER ADOPTING MAGISTRATE JUDGE'S
                     MEMORANDUM AND RECOMMENDATION


        Having reviewed the Magistrate Judge's Memorandum and Recommendation dated August
2, 2021 (ECF 84) and the objections thereto (ECF 85), the court is of the opinion that said
Memorandum and Recommendation should be adopted by this court.
        It is therefore ORDERED     that the Memorandum and Recommendation is hereby
ADOPTED by this cou1i. This case is dismissed with prejudice. The court will issue a separate
Final Judgment.
        SIGNED at Houston, Texas this   /f-f'



                                                         SIM LAKE
                                           SENIOR UNITED STA TES DISTRICT JUDGE
